76 U.S. 740 (____)
9 Wall. 740
WILKINS
v.
ELLETT, ADMINISTRATOR.
Supreme Court of United States.

*741 Mr. D.K. McRae, in support of the judgment below.
Messrs. Humes and Poston, contra.
Mr. Justice NELSON delivered the opinion of the court.
It has long been settled, and is a principle of universal jurisprudence, in all civilized nations, that the personal *742 estate of the deceased is to be regarded, for the purposes of succession and distribution, wherever situated, as having no other locality than that of his domicile; and, if he dies intestate, the succession is governed by the law of the place where he was domiciled at the time of his decease, and not by the conflicting laws of the various places where the property happened at the time to be situated.[*] The original administrator, therefore, with letters taken out at the place of the domicile, is invested with the title to all the personal property of the deceased for the purpose of collecting the effects of the estate, paying the debts, and making distribution of the residue, according to the law of the place, or directions of the will, as the case may be.
It is true, if any portion of the estate is situated in another country, he cannot recover possession by suit without taking out letters of administration from the proper tribunal in that country, as the original letters can confer upon him no extra-territorial authority. The difficulty does not lie in any defect of title to the possession, but in a limitation or qualification of the general principles in respect to personal property by the comity of nations, founded upon the policy of the foreign country to protect the interests of its home creditors. These letters are regarded as merely ancillary to the original letters, as to the collection and distribution of the effects; and generally are simply made subservient to the claims of the domestic creditors, the residuum being transmitted to the probate court of the country of the domicile, for the final settlement of the estate. It is upon this qualification of the law of comity and consequent inability of the original administrator to sue in the foreign country, upon which the objection is founded to the validity of the voluntary payment by the foreign debtor to him.
There is doubtless some plausibility in it, growing out of the interest of the home creditors. But it has not been regarded of sufficient weight to carry with it the judicial mind of the country. With the exception of the case in the State *743 of Tennessee, none have been referred to, nor have our own researches found any, maintaining the invalidity of the payment. The question has been directly and indirectly before several of the courts of the States, and the opinions have all been in one direction  in favor of the validity.[*]
Mr. Justice Story, in his Conflict of Laws,[] has expressed a doubt as it respects the soundness of the doctrine upon principles of international law, and which is mainly relied on in the present case by the defendant in error. He had affirmed it in Trecothick v. Austin, and he admits in a note,[] that if a debtor be found in a foreign country where the creditor died, and where he had his domicile, and was sued by the administrator, he could not protect himself by a plea that he was liable to pay only to an administrator appointed at the place of his (the creditor's) domicile. All debts follow the person, not of the debtor in respect of the right or property, but of the creditor, to whom due.[§]
JUDGMENT REVERSED.
NOTES
[*]  2 Kent's Commentaries, 429; Story's Conflict of Laws, § 379.
[*]  Williams v. Storrs, 6 Johnson's Chancery, 353; Doolittle v. Lewis, 7 Ib. 51; Vroom v. Van Horne, 10 Paige, 549, 557; Schultz v. Pulver, 11 Wendell, 361; Trecothick v. Austin, 4 Mason, 33; Stevens v. Gaylord, 11 Massachusetts, 256; Nisbet v. Stewart, 2 Devereux & Battle, 24; Parsons v. Lyman, 20 New York, 108.
[]  § 515 a.
[]  Ib. 432.
[§]  Thorne v. Watkins, 2 Vesey, Sr., 35.